        Case 1:21-cv-04400-KAM-RML Document 2 Filed 08/05/21 Page 1 of 1 PageID #: 647
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Eastern District
                                             __________         of of
                                                         District  New  York
                                                                      __________


                   August Wildman, et al.                      )
                             Plaintiff                         )
                                v.                             )      Case No.     21-cv-4400
 DEUTSCHE BANK AKTIENGESELLSCHAFT, et al.                      )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          All Plaintiffs                                                                                               .


Date:          08/05/2021
                                                                                         Attorney’s signature


                                                                         Eli J. Kay-Oliphant, NY Bar #4421541 (EK8030)
                                                                                     Printed name and bar number
                                                                                        Sparacino PLLC
                                                                                       1920 L Street, NW
                                                                                            Suite 535
                                                                                      Washington, DC 20036
                                                                                                Address

                                                                                 eli.kay-oliphant@sparacinopllc.com
                                                                                            E-mail address

                                                                                          (202) 629-3530
                                                                                          Telephone number

                                                                                          (202) 629-3658
                                                                                             FAX number
